ACCEPTED
                                                                                   03-15-00441-CV
                                                                                           6385201
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              8/6/2015 12:39:11 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                      Case No. 03-15-00441-CV
__________________________________________________________________
                                                             FILED IN
                                                      3rd COURT OF APPEALS
                           COURT OF APPEALS               AUSTIN, TEXAS
                        FOR THE THIRD DISTRICT        8/6/2015 12:39:11 PM
                   _____________________________________ JEFFREY D. KYLE
                                                              Clerk
YOUTH EMPOWERMENT SERVICES, INC. D/B/A HIGGS CARTER KING GIFTED
             AND TALENTED CHARTER ACADEMY

                                                Plaintiff- Appellant

                                           V.

  TEXAS EDUCATION AGENCY and MICHAEL WILLIAMS, IN HIS OFFICIAL
          CAPACITY AS THE COMMISSIONER OF EDUCATION

                                                  Defendant- Appellee

                        On Appeal from the 345th Judicial District
                 of Travis County, Texas, Cause No. D-1-GN-15-001090
                          _______________________________

                  PLAINTIFF- APPELLANT’S
         MOTION FOR EXTENSION ON BRIEFING DEADLINE

        _________________________________________________________

                              THE LAW OFFICES OF RYAN HENRY, PLLC
                              1380 Pantheon Way, Ste. 215
                              San Antonio, Texas 78232
                              Telephone: (210) 257-6357
                              Facsimile: (210) 569-6494
                              ryan.henry@rshlawfirm.com

                              __________________________
                              Ryan Henry
                              State Bar No. 24007347

August 6, 2015                Counsel for Plaintiff-Appellant
                                       1
                                NO. 03-15-00441-CV

YOUTH EMPOWERMENT                          §   IN THE 3RD COURT OF APPEALS
SERVICES, INC. d/b/a HIGGS                 §
CARTER KING GIFTED &                       §
TALENTED CHARTER                           §
ACADEMY                                    §
     Appellant                             §
                                           §
V.                                         §
                                           §
TEXAS EDUCATION AGENCY                     §
& MICHAEL WILLIAMS, in his                 §
Official Capacity as the                   §
Commissioner of Education                  §
      Appellee                             §   TRAVIS COUNTY, TEXAS

     APPELLANT’S FIRST MOTION FOR EXTENSION ON BRIEFING
                         DEADLINE

TO THE HONORABLE JUDGE OF SAID COURT:

      Appellant, YOUTH EMPOWERMENT SERVICES, INC. d/b/a HIGGS

CARTER KING GIFTED & TALENTED CHARTER ACADEMY (hereinafter

“HCK”), files this its First Motion for Extension and shows the Court as follows:

      The Appellant HCK filed this appeal on July 17, 2015 due to the judge in the

345th District Court of Travis County granting Defendant-Appellee’s Plea to the

Jurisdiction. The judge stated that he granted the Defendant’s PTJ due to at least one

of the claims not being ripe for litigating at the time. After the order was signed, the

Defendants began the process of trying to seize Plaintiff’s real property and assets,

making the aforementioned claim ripe.


                                           2
      HCK filed a motion to reconsider and for new trial in the 345th Judicial District

Court on July 30, 2015, within the plenary power of the trial court. It also sought an

order from the court to enforce a Rule 11 between the parties wherein the TEA and

Williams agreed not to seize any property until a final order in the case. Due to this

filing, the judge’s plenary power over the matter extends to 75 days after the order

granting the plea to the jurisdiction was signed. The judge has not yet ruled on the

matter.

      Further, counsel for HCK has a scheduled vacation out of the country from

August 9 to August 16, 2015 and previously filed a vacation with the trial court to

this effect. I request that the court take into account my scheduled vacation as well

as our desire to await the district court’s decision on our motion and extend the

deadline of our briefing from August 21, 2015 to September 20, 2015 (an additional

30 days). I have consulted with the attorney for the Defendants and she is unopposed

to the relief sought in this motion to extend deadline.

      HCK prays this court grant this first motion for extension and extend the

briefing deadline to September 20, 2015. HCK further requests what other relief it

may be entitled to regarding this motion.




                                            3
SIGNED this 6th day of August, 2015.

                               Respectfully submitted,

                               THE LAW OFFICES OF RYAN HENRY, PLLC
                               1380 Pantheon Way, Ste. 215
                               San Antonio, Texas 78232
                               Telephone: (210) 257-6357
                               Facsimile: (210) 569-6494
                               ryan.henry@rshlawfirm.com


                               __________________________
                               Ryan S. Henry
                               State Bar No. 24007347

                               ATTORNEY FOR APPELLEE




                     CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Erika Laremont, attorney for Defendant-
Appellee, via email, and she is unopposed to Plaintiff- Appellant’s motion for
extension stated herein.


                                       BY: ________________________
                                           RYAN S. HENRY




                                         4
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
in accordance with Texas Rules of Civil Procedure on this the 6th day of August,
2015, as indicated below.
Erika Laremont                      Sent Via Email:
General Litigation                  Erika.Laremont@texasattorneygeneral.gov
PO Box 12548
Austin, Texas 78711-2548
Attorney for Defendants/Appellant’s
Texas Education Agency and
Michael Williams

                                             _____________________________
                                             RYAN S. HENRY




                                         5